Case 1:20-cv-00244-ACK-WRP Document 35 Filed 06/02/21 Page 1 of 8       PageID #: 437




  CLARE E. CONNORS                    7936
  Attorney General of Hawaii
  JAMES E. HALVORSON              5457
  RICHARD H. THOMASON 5140
  Deputy Attorneys General
  Department of the Attorney
   General, State of Hawaii
  235 South Beretania Street, 15th Floor
  Honolulu, Hawai’i 96813
  Telephone: (808) 587-2900
  Facsimile: (808) 587-2965
  E-Mail: james.e.halvorson@hawaii.gov
          richard.h.thomason@hawaii.gov
  Attorneys for Defendant
  HONOLULU CIVIL SERVICE
  COMMISSION

                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF HAWAII
  HAROLD P. MCSHANE, III,                     CIVIL NO. CV 20-00244 ACK-WRP

                   Plaintiff,                 DEFENDANT HONOLULU CIVIL
                                              SERVICE COMMISSION’S
                                              REPLY TO [DN 34] PLAINTIFF’S
             vs.
                                              OPPOSITION TO [DN 21]
                                              DEFENDANT HONOLULU CIVIL
  DEPARTMENT OF PARKS AND
                                              SERVICE COMMISSION’S MOTION
  RECREATION, CITY AND COUNTY
                                              TO DISMISS; CERTIFICATE OF
  OF HONOLULU; HONOLULU CIVIL
                                              SERVICE
  SERVICE COMMISSION; JOHN
  and/or JANE DOE 1-10, and DOE               Hearing
  ASSOCIATIONS 1-5,
                                              Date:     June 16, 2021
                   Defendants.                Time:     10:00 a.m.
                                              Judge:    Hon. Alan C. Kay
                                              Trial:    June 15, 2020



  829655_1
Case 1:20-cv-00244-ACK-WRP Document 35 Filed 06/02/21 Page 2 of 8                PageID #: 438




        DEFENDANT HONOLULU CIVIL SERVICE COMMISSION’S REPLY TO
       [DN 34] PLAINTIFF’S OPPOSITION TO [DN 21] DEFENDANT HONOLULU
                CIVIL SERVICE COMMISSION’S MOTION TO DISMISS

             Defendant City & County of Honolulu Civil Service Commission

  (“Commission”), by and through its attorneys, Clare E. Connors, Attorney General,

  State of Hawaii, and Deputy Attorneys General James E. Halvorson and Richard

  H. Thomason, hereby submits its reply to Plaintiff’s memorandum in opposition to

  the Commission’s motion to dismiss.

             In its motion, the Commission raised four distinct, free-standing arguments

  as to why this complaint should be dismissed: Quasi-judicial Immunity, Judicial

  Estoppel, Issue Preclusion, and Municipality Immunity.

  I.         ARGUMENT

             A.    QUASI-JUDICIAL IMMUNITY

             In his opposition Plaintiff, fails to address what is arguably the most robust

  of the four arguments with specific respect to the Commission, namely that it has

  quasi-judicial immunity from suits of this nature. The Commission devoted more

  pages of argument to this subject than the other three defenses combined, all of

  which Plaintiff didn’t even reference, much less contest.

             Failing to oppose the Commission’s stated assertion is grounds to deem it

  admitted.




  829655_1                                       2
Case 1:20-cv-00244-ACK-WRP Document 35 Filed 06/02/21 Page 3 of 8               PageID #: 439




             In Breast Care Center of Hawaii LLC, v Fujifilm Med. Sys., USA Inc. No.

  CV 17-443 JAO-WRP, 2019 WL 2146244 (D). Haw. May 16, 2019, Judge Otake

  noted at page 4, Section III, Para. 1 of her decision, as follows:

             Fujifilm moves for summary judgment on all of BCCH's claims and on its
             own breach of contract counterclaim. By failing to oppose many of
             Fujifilm's arguments for summary judgment, BCCH waived those issues.
             Shakur v. Schriro, 514 F.3d 878, 892 (9th Cir. 2008) (“We have previously
             held that a plaintiff has ‘abandoned ... claims by not raising them in
             opposition to [the defendant's] motion for summary judgment.’ ” (quoting
             Jenkins v. Cty. of Riverside, 398 F.3d 1093, 1095 n.4 (9th Cir. 2008)));
             Abogados v. AT&T, Inc., 223 F.3d 932, 937 (9th Cir. 2000); Packnett v.
             Gomez, 182 F.3d 926 (9th Cir.1999); see also Ramirez v. Ghilotti Bros. Inc.,
             941 F.Supp.2d 1197, 1210 n.7 (N.D. Cal. 2013).

             Furthermore, any attempt to posit an opposition to the Commission’s

  defense in oral argument would constitute impermissible new argument. As such,

  the Court has discretion to forego oral argument and rule on the merits of the

  Commission’s judicial immunity defense forthwith.

             B.    JUDICIAL ESTOPPLE

             Plaintiff also does not appear to directly address the Commission’s argument

  that he is judicially estopped from collaterally attacking the circuit court’s final

  judgment affirming the Commission’s decision and award. Though Plaintiff does

  raise the new (and quite novel) argument that Judge Ashford actually granted his

  claim for back pay, it is nevertheless the case that he is asserting in this suit that the

  decision and award affirmed by Judge Ashford is so completely inadequate that it

  violates his civil rights.

  829655_1                                     3
Case 1:20-cv-00244-ACK-WRP Document 35 Filed 06/02/21 Page 4 of 8              PageID #: 440




             Simply put, Plaintiff cannot have it both ways. If his new argument is

  accurate, then why are we here? And, if his new claim is not accurate, then

  Plaintiff is judicially estopped from collaterally attacking the circuit court’s final

  judgment affirming the Commission’s decision and award. In his opposition,

  Plaintiff does not contest the latter assertion made by the Commission, and it

  should therefor be deemed to be admitted.

             C.    ISSUE PRECLUSION

             Plaintiff’s new argument does appear to directly address the Commission’s

  issue preclusion claim, however, not only is the argument factually erroneous on

  its face (the Commission’s decision and award was affirmed, not modified) but

  even if we assume for the sake of argument that Judge Ashford did indeed grant

  Plaintiff’s back pay request by way of his final judgment denying DPR’s appeal,

  then, absent a remand (which never occurred) there would be nothing more for the

  Commission to actually do in the case from that point on, no matter how many

  letters Plaintiff wrote.

             On the contrary, Plaintiff should have been making his novel argument to

  Judge Ochiai in Civ. No. 19-1169-07, instead of dragging the Commission into a

  maladroit federal lawsuit by way of a complaint that does not even contain the

  allegation that Judge Ashford actually granted Plaintiff’s request for back pay.




  829655_1                                      4
Case 1:20-cv-00244-ACK-WRP Document 35 Filed 06/02/21 Page 5 of 8                 PageID #: 441




             Plaintiff repeatedly argues that the Commission’s motion should be denied

  in order for him to submit evidence and facts to support his three causes of action

  (only the first of which still applies to the Commission) but there are really no

  material disputed facts in this case as it relates to the Commission.

             It is true the Plaintiff did not request that the Commission grant back pay.

             It is also true that the Commission’s November 27, 2018 decision and award

  did not in fact award back pay, but did provide all of the remedies Plaintiff

  requested.

             It is true that Plaintiff did not appeal this aspect of the Commission’s

  decision and award despite the existence of Section 8-10 of the Rules of the

  Director, and despite the fact that the Commission did not respond to his

  November 29, 2018 ex-parti letter requesting back pay.

             It is true that Plaintiff filed a seven page Answer to Defendant DPR’s appeal

  of the Commission’s decision and award wherein he stated the following:

             The situation and Instances leading up to my termination within 4 days that I
             was physically present at Ala Moana Beach park needs to be expressed so
             that it may be fully understand that I was discriminated against. Therefore
             the Civil Service Commission’s ruling should stand. (Commission
             Exhibit G-006, emphasis added).

             Finally, it is true that Plaintiff concluded his Answer with the following

  statement:




  829655_1                                       5
Case 1:20-cv-00244-ACK-WRP Document 35 Filed 06/02/21 Page 6 of 8               PageID #: 442




             My only requests after having endured all the turmoil I went through was to
             be transferred, with justice meaning being offered the same opportunities as
             the next person and to receive lost wages taken away from me, along with
             a Department Investigation of Ala Moana Beach’s Management and their
             procedures when found to be a detriment to the City and County of
             Honolulu DPR should correct it, so that no one else in the future will have
             to go through the discrimination put upon me. (Commission exhibit G-007,
             emphasis added)

             There is no evidence in the record that anyone, least of all Judge Ashford,

  interpreted the above densely packed sentence to constitute a request by Plaintiff

  for either a remand, or a modification of the Commission’s decision and award to

  include a multitude of new remedies in addition to back pay. However, even if the

  court did think thusly, the fact remains that Judge Ashford affirmed the

  Commission’s decision and award without modification. No amount of putative

  “evidence” that the Commission mistreated Plaintiff by not responding to his

  letters can change this fundamental reality.

             And, not to beat a dead horse too much, nor, would such evidence be

  sufficient to pierce the Commission’s quasi-judicial immunity from suits of this

  nature, which, as noted previously, applies no matter how “erroneous the act may

  have been, and however injurious in its consequences it may have proved to the

  plaintiff.” Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986) (en banc) (citing

  Cleavinger v. Saxner, 474 U.S. 193, 199–200 (1985) (quotations omitted)). Once

  again, judicial immunity is not affected “by the motives with which their judicial

  acts are performed.” Id. at 1077–78. Judicial immunity is immunity from suit, not

  829655_1                                      6
Case 1:20-cv-00244-ACK-WRP Document 35 Filed 06/02/21 Page 7 of 8                 PageID #: 443




  just from ultimate assessment of damages. Mireles v. Waco, 502 U.S. 9, 11 (1991),

  “Accordingly, judicial immunity is not overcome by allegations of bad faith or

  malice, the existence of which ordinarily cannot be resolved without engaging in

  discovery and eventual trial.” Id.

             Judicial immunity “is not limited to immunity from damages, but extends to

  actions for declaratory, injunctive and other equitable relief.” Moore v. Brewster,

  96 F.3d 1240, 1243 (9th Cir. 1996), superseded by statute on other grounds.

             The public policy that underlies judicial immunity is the furtherance of

  independent and disinterested judicial decision making. Ashelman, 793 F.2d at

  1078. To effectuate this policy, the Ninth Circuit broadly construes the scope of

  judicial immunity, which applies even if there are allegations that a judicial

  decision resulted from a bribe or a conspiracy. Id.

             D.    MUNICIPAL LIABILITY

             Plaintiff made no reply of any kind to the Commission’s claim that

  respondeat superior cannot be applied to a municipality in this instance.

  II.        CONCLUSION

             Even if one construes every, single inference in Plaintiff’s favor, and treats

  all allegations against the Commission as if they were true, Plaintiff has

  nevertheless failed to state a case against the Commission upon which relief can be

  granted.



  829655_1                                       7
Case 1:20-cv-00244-ACK-WRP Document 35 Filed 06/02/21 Page 8 of 8               PageID #: 444




             Moreover, such is the case even before one takes into account that Plaintiff

  must be deemed to have admitted that the Commission has quasi-judicial immunity

  from the allegations contained in the complaint, and that judicial estoppel applies.

             DATED: Honolulu, Hawaii, June 2, 2021.

                                                    /s/ Richard H. Thomason
                                                    JAMES E. HALVORSON
                                                    RICHARD H. THOMASON
                                                    Deputy Attorney General

                                                    Attorneys for Defendant
                                                    HONOLULU CIVIL SERVICE
                                                    COMMISSION




  829655_1                                      8
